     Case 2:17-cv-00138-WFN    ECF No. 118     filed 07/11/19    PageID.3205 Page 1 of 10




 1
                                                                                FILED IN THE
 2                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


 3
                                                                        Jul 11, 2019
 4                                                                         SEAN F. MCAVOY, CLERK


 5
 6                            UNITED STATES DISTRICT COURT
 7                         EASTERN DISTRICT OF WASHINGTON
 8   KALISPEL TRIBE OF INDIANS and
     SPOKANE COUNTY,                                  No.       2:17-CV-0138-WFN
 9
10                     Plaintiffs,                    ORDER
           -vs-
11
     UNITED STATES DEPARTMENT
12   OF THE INTERIOR, et al.,
13                     Defendants,
14   SPOKANE TRIBE OF INDIANS,
15
                       Intervenor-Defendant.
16
17         A motion hearing was held June 17, 2019. Kalispel Tribe of Indians [Kalispel] was
18   represented by Zackary Welcker; Spokane County was represented by Jennifer MacLean;
19   Federal Defendants were represented by Steven Miskinis, with Devon McCune
20   participating telephonically; and Spokane Tribe of Indians was represented by Danielle
21   Spinelli, James Barton, Kevin Lamb, and Scott Wheat. The Court addressed the parties'
22   cross Motions for Summary Judgment as well as the Federal Defendants' Motion to Strike.
23   ECF Nos. 79, 82, 96, 97, and 98. For the reasons detailed below, the Court grants
24   Defendants' Motions for Summary Judgment.
25                                     BACKGROUND
26         Located a few miles west of Spokane in Spokane County, Airway Heights is home
27   to Fairchild Air Force Base, Northern Quest Casino, and, more recently, the Spokane
28   Tribe's casino. Though Airway Heights falls within Spokane Tribe's aboriginal land, the



     ORDER - 1
     Case 2:17-cv-00138-WFN     ECF No. 118    filed 07/11/19   PageID.3206 Page 2 of 10




 1   Kalispel Tribe obtained trust land within Airway Heights and successfully obtained
 2   permission to build the Northern Quest Casino twenty years ago. Northern Quest Casino
 3   has proved lucrative for the Kalispel, bringing in profits that benefited the Kalispel tribal
 4   members by funding local governmental interests as well as providing direct payments to
 5   tribal members. In 2001, the United States acquired land in trust for the Spokane Tribe
 6   nearby the Northern Quest Casino. Five years later, the Spokane Tribe sought Department
 7   of the Interior [Department] approval for gaming on the trust land with a proposed casino
 8   within two miles of the Northern Quest Casino. Permission for gaming on the property
 9   required a two-part determination by the Department of the Interior.
10         Over the course of the next ten years the Department examined the Spokane Tribe's
11   request. The Department consulted an expert to assess how an additional gaming facility
12   would affect the surrounding community including the Kalispel. Local officials engaged
13   with the Department to address concerns about the proposed casino. The Department
14   initiated the processes required under the National Environmental Policy Act [NEPA] to
15   assess the environmental impact. On June 15, 2015, the Department found in favor of
16   Spokane Tribe; just shy of a year afterward, Governor Jay Inslee concurred, marking the
17   conclusion of the approval process. In 2018, twelve years after the Spokane Tribe first
18   requested a two-part determination, the casino opened for business with plans for further
19   development into the future.
20                                           ANALYSIS
21         The "court shall grant summary judgment if the movant shows that there is no
22   genuine dispute as to any material fact and the movant is entitled to judgment as a matter
23   of law." Fed. R. Civ. P. 56. Judicial review for APA actions is based on the agency's
24   administrative record. See Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 883–84 (1990).
25   The court's role is to determine whether the agency's record supports the agency's decision
26   as a matter of law under the APA's arbitrary and capricious standard of review. Review of
27   a final agency determination under the Administrative Procedure Act "does not require fact
28   finding on behalf of this court. Rather, the court's review is limited to the administrative



     ORDER - 2
     Case 2:17-cv-00138-WFN     ECF No. 118    filed 07/11/19   PageID.3207 Page 3 of 10




 1   record . . . ." Nw. Motorcycle Ass'n v. U.S. Dep't of Agric., 18 F.3d 1468, 1472 (9th
 2   Cir.1994). Consequently, the parties agree that the Court's analysis is limited to the record
 3   with no disputed material facts.
 4         "The Administrative Procedure Act, 5 U.S.C. § 551 et seq., which sets forth the full
 5   extent of judicial authority to review executive agency action for procedural correctness
 6   permits . . . the setting aside of agency action that is arbitrary or capricious, 5 U.S.C. §
 7   706(2)(A)." F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 513 (2009) (internal
 8   citations omitted).
 9         A reviewing court must consider whether the decision was based on a
           consideration of the relevant factors and whether there has been a clear error
10
           of judgment. Although this inquiry into the facts is to be searching and
11         careful, the ultimate standard of review is a narrow one.
12   Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S. 281, 285 (1974)
13   (internal citations omitted). "[A] court is not to substitute its judgment for that of the
14   agency." Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. U.S. Dep't of Agric., 463 U.S. at 43.
15   "The agency must articulate a rational connection between the facts found and the choice
16   made." Bowman Transp., Inc. at 285.
17         Indian Gaming Regulatory Act [IGRA]
18         Gaming is prohibited on trust lands unless "the Secretary after consultation with
19   the Indian tribe and appropriate State and local officials, including officials of other
20   nearby Indian tribes, determines that a gaming establishment on newly acquired
21   lands would be in the best interest of the Indian tribe and its members, and would not
22   be detrimental to the surrounding community . . . ." 25 U.S.C. §2719(b)(1)(A). Bureau of
23   Indian Affairs [BIA] regulations define "surrounding community" as "local governments
24   and nearby Indian tribes located within a twenty-five-mile radius of the site of the
25   proposed gaming establishment." 25 C.F.R. § 292.2. The regulations also specify the
26   mechanics of the consultation process which involves sending a letter to the relevant
27   parties and sharing any comments with the applicant tribe, then the applicant tribe must
28   respond to comments. 25 C.F.R. § 292.19. The letter must include several key details


     ORDER - 3
     Case 2:17-cv-00138-WFN     ECF No. 118    filed 07/11/19   PageID.3208 Page 4 of 10




 1   about the proposed gaming establishment and must request comments from recipients.
 2   25 C.F.R. § 292.20.
 3         Detriment to the Community
 4         Though the Kalispel tribe likely will suffer some detrimental impacts through loss of
 5   revenue, the Department's determination that the new casino would not be detrimental to
 6   the surrounding community was not arbitrary and capricious. After exhaustive review, the
 7   Secretary permissibly weighed the benefits and detriments to the community concluding
 8   that approval of the new casino would not be a detriment to the surrounding community.
 9   The BIA spent ten years investigating the application, seeking expert review, and working
10   with local officials and governments prior to issuing a decision.       The BIA squarely
11   addressed Kalispel's concerns regarding lost profits at the Northern Quest Casino. See
12   e.g., AR4694 – 97, AR54728. The Department's expert concluded that while the Kalispel
13   may suffer in the short term, eventually the profits would rebound and both tribes would
14   benefit. Id. Though this conclusion differs from the Kalispel's own expert, reliance on the
15   agency expert was not arbitrary and capricious.
16         In weighing detriment to the community, the Department need not find that the
17   casino has no unmitigated negative impacts whatsoever, but instead the Secretary must
18   weigh the benefits and possible detrimental impacts as a whole, "even if those benefits do
19   not directly mitigate a specific cost imposed by the casino." Stand Up for California! v.
20   United States Dep't of Interior, 879 F.3d 1177, 1187 (D.C. Cir. 2018), cert. denied sub
21   nom. Stand Up for California! v. Dep't of the Interior, 139 S. Ct. 786, 202 L. Ed. 2d 629
22   (2019). "Although the IGRA requires the Secretary to consider the economic impact of
23   proposed gaming facilities on the surrounding communities, it is hard to find anything in
24   that provision that suggests an affirmative right for nearby tribes to be free from economic
25   competition." Sokaogon Chippewa Cmty. v. Babbitt, 214 F.3d 941, 947 (7th Cir. 2000).
26         Consultation with Spokane County
27         The Department met its statutory obligations for consultation. The parties do not
28   dispute that the Secretary followed the applicable regulations regarding consultation, but


     ORDER - 4
     Case 2:17-cv-00138-WFN       ECF No. 118   filed 07/11/19   PageID.3209 Page 5 of 10




 1   the County argues that the consultation process laid out in the regulations is legally
 2   insufficient. Chevron deference applies to regulations which are "binding in the courts
 3   unless procedurally defective, arbitrary or capricious in substance, or manifestly contrary
 4   to statute." United States v. Mead Corp, 533 U.S. 218, 227 (2001). The consultation
 5   regulations are not manifestly contrary to statute. Though the Court recognizes that
 6   consultation requires more than providing notice and accepting comments, see California
 7   Wilderness Coal. v. U.S. Dep't of Energy, 631 F.3d 1072, 1088 (9th Cir. 2011), the
 8   County's lack of response to either of the Department's consultation letters curtailed any
 9   opportunity for a more robust consultation process. As illustrated by the Department's
10   response to concerns raised by the City of Spokane, the Department was willing to engage
11   in a meaningful consultation process if issues were raised in a timely manner.
12         Linked to the County's concerns regarding consultation is the County's complaint
13   that the Department failed to give due consideration to the County's objections to the
14   project. The County argues that the Department should have given the County's objections
15   "substantial weight."   The IGRA does not require unanimous approval from local
16   governments, but rather the agency must examine effects on the surrounding community
17   and the Governor of the state must approve. There is no basis in law that would afford
18   more weight to the opinions of the County than those of the cities of Airway Heights and
19   Spokane, or of the Governor of the State of Washington.
20         Effects on Fairchild
21         The County further charges that the Secretary failed to follow the Joint Land Use
22   Study [JLUS] as it pertains to growth surrounding Fairchild Airforce Base. The County
23   hoped to avoid growth that would negatively affect ongoing or future operations of
24   Fairchild due to the importance of the base to the local economy. Though these concerns
25   are valid, the record reflects that the Secretary sought feedback directly from the Air
26   Force. The Air Force expressed no qualms about the proposed casino. In consideration of
27   concerns raised regarding the proposed development, the Spokane Tribe agreed to restrict
28   building height to 60 ft, despite being permitted to build higher.        The self-imposed


     ORDER - 5
     Case 2:17-cv-00138-WFN      ECF No. 118    filed 07/11/19   PageID.3210 Page 6 of 10




 1   restriction is binding and illustrates the Tribe's commitment to following the guidelines in
 2   the JLUS. Further, the building height restriction represents the fruits of the consultation
 3   process showing Spokane Tribe's willingness to compromise and adjust in response to
 4   concerns raised by local governments. The Secretary considered both opposition and
 5   support from the Kalispel Tribe, local governments, as well as the Air Force, and based on
 6   the record, the Court cannot conclude that the Secretary's decision was arbitrary and
 7   capricious.
 8         Environmental Impact Statement- NEPA
 9         "NEPA imposes only procedural requirements on federal agencies with a particular
10   focus on requiring agencies to undertake analyses of the environmental impact of their
11   proposals and actions." Dep't of Transp. v. Public Citizen, 541 U.S. 752, 756–57 (2004).
12         NEPA's implementing regulations require that an EIS contain a statement
           describing the "purpose and need" of the project, which "shall briefly
13
           specify the underlying purpose and need to which the agency is responding in
14         proposing the alternatives including the proposed action," 40 C.F.R.
15         § 1502.13. Further, in the EIS, the agency must "[r]igorously explore and
           objectively evaluate all reasonable alternatives, and for alternatives which
16         were eliminated from detailed study, briefly discuss the reasons for their
17         having been eliminated." 40 C.F.R. § 1502.14. While agencies enjoy
           "considerable discretion," to define the purpose and need of a project, Friends
18         of Se.'s Future v. Morrison, 153 F.3d 1059, 1066 (9th Cir. 1998), in doing so
19         "an agency cannot define its objectives in unreasonably narrow terms," City of
           Carmel-by-the-Sea v. U.S. Dep't of Transp., 123 F.3d 1142, 1155 (9th Cir.
20         1997). "Courts evaluate an agency's statement of purpose under a
21         reasonableness standard . . . and in assessing reasonableness, must consider
           the statutory context of the federal action at issue . . . [while] [a]gencies enjoy
22         considerable discretion in defining the purpose and need of a project . . . they
23         may not define the project's objectives in terms so unreasonably narrow,
           that only one alternative would accomplish the goals of the project."
24         HonoluluTraffic.com v. Fed. Transit Admin., 742 F.3d 1222, 1230 (9th Cir.
25         2014) (citations and internal quotation marks omitted).
26   Cachil Dehe Band of Wintun Indians of Colusa Indian Cmty. v. Zinke, 889 F.3d 584, 603
27   (9th Cir. 2018). Those seeking to challenge an Environmental Impact Statement [EIS]
28   must show that their interest falls within the zone of interests Congress intended to protect.


     ORDER - 6
     Case 2:17-cv-00138-WFN      ECF No. 118    filed 07/11/19   PageID.3211 Page 7 of 10




 1   Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 939-40 (9th Cir. 2005). Parties
 2   asserting purely economic injuries do not have standing to challenge an agency action
 3   under NEPA. Id.
 4         The scope of the purpose and need statement in the Environmental Impact Statement
 5   was reasonable. The EIS defined the purpose and need as follows:
 6         The purpose for the Proposed Action is to advance the BIA's 'Self
 7         Determination' policy of promoting the Tribe's self-governance capability,
           and to promote opportunities for economic development and self-sufficiency
 8         of the Tribe and its members. The Tribe's need for the Proposed Action is
 9         based on:
10            • Lack of a sufficient and sustained income source, which hinders the
11              Tribe's ability to maintain programs and services necessary to improve
                the overall condition of the tribal membership;
12            • Desire to become a completely self-sufficient entity and eliminate
13              reliance on grant funds (soft money);
              • Lack of employment opportunities for tribal members (approximately
14
                47 percent are unemployed, and 43 percent of the employed are below
15              the federal poverty level);
16            • Desire to further develop the Tribe's property adjacent to the City with
                tribal economic enterprises;
17            • Potential profitability of Class III gaming in Airway Heights;
18            • Desire to re-establish cash reserves to ensure the stability of the Tribe
19              through tough economic times in the future.
              • Desire to improve services and quality of life for tribal members and
20              their families
21            • Desire to contribute towards improving local communities through job
                creation and economic opportunities.
22
23   AR 0048663 – 64. Though the statement of purpose does discuss the possibility of a
24   Class III gaming facility, the overall stated purpose is sufficiently broad to allow
25   consideration of the other alternatives discussed in the EIS.
26         The EIS sufficiently addressed socio-economic impact on the Kalispel tribe. "Under
27   CEQ regulation 40 C.F.R. § 1500.8(a)(3)(ii) (1978), an EIS must assess and discuss
28   the secondary (socio-economic) effects of the project in question." Stop H-3 Ass'n v.


     ORDER - 7
     Case 2:17-cv-00138-WFN    ECF No. 118    filed 07/11/19     PageID.3212 Page 8 of 10




 1   Dole, 740 F.2d 1442, 1461 (9th Cir. 1984).        The EIS addressed and discussed the
 2   Kalispel's likely loss of revenues. AR0048676. The Kalispel dispute the findings of
 3   the Department's experts and complain that the Department should have exercised
 4   more control of the contracted expert's conclusions. The Government can rely on an
 5   outside expert "so long as the agency objectively evaluates the qualifications and
 6   analysis of the expert." Anderson v. Evans, 371 F.3d 475, 489 (9th Cir. 2004). "The rule
 7   in such cases is that delegation to a private consultant is not a per se violation of
 8   NEPA. The plaintiff must show the agency actually disregarded its role by failing to
 9   review adequately the study it commissioned." Friends of Endangered Species, Inc. v.
10   Jantzen, 589 F. Supp. 113, 119 (N.D. Cal. 1984), aff'd, 760 F.2d 976 (9th Cir. 1985). The
11   administrative record reflects that the Department reviewed the independent expert's
12   conclusions.   See, e.g. Tom Hartman Memo AR58300 – 01, AR 63871; AR48368;
13   AR48312; AR29437.
14         "[O]ne important ingredient of an EIS is the discussion of steps that can be taken to
15   mitigate adverse environmental consequences." Robertson v. Methow Valley Citizens
16   Council, 490 U.S. 332, 351 (1989). While mitigation must be addressed, there is no need
17   to have a formal mitigation plan in place.       Id.      "Since it is those state and local
18   governmental bodies that have jurisdiction over the area in which the adverse effects need
19   be addressed and since they have the authority to mitigate them, it would be incongruous
20   to conclude that the Forest Service has no power to act until the local agencies have
21   reached a final conclusion on what mitigating measures they consider necessary. Id
22   at 352-53.
23         The EIS addressed mitigation and discussed the Intergovernmental Agreement's
24   approach to mitigation. The County argues that the EIS misrepresents mitigation because
25   the County withdrew from the agreement. However, the EIS accurately represented the
26   agreement for mitigation. The Department had no obligation to interfere in the local
27   government's agreements even though the County may have undermined its claim to
28   mitigation payments by withdrawing from the agreement.


     ORDER - 8
     Case 2:17-cv-00138-WFN     ECF No. 118    filed 07/11/19   PageID.3213 Page 9 of 10




 1         Trust Relationship
 2         Lastly, Kalispel argues that the Department violated the trust relationship with the
 3   Kalispel tribe. The Federal Government owes a duty of trust to all tribes; however, the
 4   scope of that duty must be established by statute and that trust duty necessarily equally
 5   applies to all tribes so the Government may not favor one tribe over another. Lawrence v.
 6   Department of Interior, 525 F.3d 916, 920 (9th Cir. 2008), see also Nance v. EPA, 645
 7   F.2d 701, 711-12 (9th Cir. 1981). In this situation, the Spokane and Kalispel's interests are
 8   not aligned. Consequently, since the Department fulfilled its statutory duty to examine the
 9   benefits and harm to all effected parties, the Department did not violate the trust
10   relationship.
11                                        CONCLUSION
12         Upon review of the record, the Court concludes that the Secretary's decision is
13   supported by substantial evidence. Further, the Environmental Impact Statement met
14   statutory requirements.    The Court has reviewed the file and Motions and is fully
15   informed. Accordingly,
16         IT IS ORDERED that:
17         1. Federal Defendants' Motion to Strike Extra Record Declarations, filed March 6,
18   2019, ECF No. 97, is GRANTED. The Declaration of Chairman Glen Nenema filed by
19   Kalispel Tribe, ECF No. 79-1, and the Declaration of Al French, filed by Spokane County,
20   ECF No. 82-1, are STRICKEN.
21         2. Intervenor Defendant Spokane Tribe's Cross Motion for Summary Judgment,
22   filed March 6, 2019, ECF No. 96, is GRANTED.
23         3. Federal Defendant's Cross Motion for Summary Judgment, filed March 6, 2019,
24   ECF No. 98, is GRANTED.
25         4. Plaintiff Kalispel Tribe's Motion for Summary Judgment, filed December 14,
26   2018, ECF No. 79, is DENIED.
27         5. Plaintiff Spokane County's Motion for Summary Judgment, filed December 14,
28   2019, ECF No. 82, is DENIED.


     ORDER - 9
     Case 2:17-cv-00138-WFN        ECF No. 118   filed 07/11/19   PageID.3214 Page 10 of 10




 1              The District Court Executive is directed to file this Order and provide copies to
 2   counsel.
 3              DATED this 11th day of July, 2019.
 4
 5
 6                                                   WM. FREMMING NIELSEN
     06-17-19                                 SENIOR UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 10
